Citation Nr: 1326155	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for pleural plaques.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1956 to November 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for pleural plaques due to asbestos exposure and assigned a noncompensable rating, effective March 25, 2009.  

In a subsequent April 2012 rating decision, the RO granted a 30 percent evaluation for pleural plaques due to asbestos exposure, effective March 25, 2009.  Although the RO granted a higher 30 percent disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable. See A.B. v. Brown, 6 Vet. App. 35 (1993).

In November 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO.  A copy of the transcript is of record.  

In a November 2012 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran submitted additional evidence consisting of a November 2012 medical report from the Deborah Heart and Lung Center and a January 2013 medical letter from Dr. S.M.  The evidence indicates that the Veteran's FEV1 (forced expiratory volume in 1 second) may have "severely decreased."  See November 2012 medical report from Deborah Heart and Lung Center.  Further, the January 2013 medical letter indicated that the Veteran had been diagnosed with amyloidosis, which Dr. S.M. found "may have been caused to his exposure to Asbestos."  VA's duty to assist a claimant includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination and an adequate medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  The last VA compensation examination concerning the Veteran's service-connected disability was conducted in May 2012.  As the additional evidence suggests that the Veteran's FEV1 may have decreased, the Board finds that a remand is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of his service-connected respiratory disability, as it appears that the Veteran has experienced an increase in the severity of his symptoms since the May 2012 VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

The last VA treatment record is dated May 29, 2012 from the East Orange VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all treatment records from the East Orange VAMC from May 30, 2012 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Then, schedule the Veteran for a VA examination in order to assess the current severity of his pleural plaques disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, the RO/AMC should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent SSOC of record, and readjudicate the Veteran's claim for an initial rating in excess of 30 percent for pleural plaques in light of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


